            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
AURELIUS CAPITAL MASTER, LTD.,                                :
                                                              :
                                    Plaintiff,                :
                                                              :      No. 19 Civ. 351 (LAP)
                  - against -                                 :
                                                              :
THE REPUBLIC OF ARGENTINA,                                    :
                                                              :
                                    Defendant.                :
                                                              :
--------------------------------------------------------------x




                      PLAINTIFF AURELIUS CAPITAL MASTER, LTD.’S
                         MEMORANDUM OF LAW IN OPPOSITION
                          TO DEFENDANT’S MOTION TO DISMISS




                                                           FRIEDMAN KAPLAN SEILER &
                                                            ADELMAN LLP


                                                           Edward A. Friedman
                                                           Daniel B. Rapport
                                                           Michael S. Palmieri
                                                           7 Times Square
                                                           New York, NY 10036-6516
                                                           (212) 833-1100




 June 3, 2019                                              Attorneys for Plaintiff
                                                           Aurelius Capital Master, Ltd.


3445559.1
             Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 2 of 24



                                                   TABLE OF CONTENTS

                                                                                                                                     Page

TABLE OF AUTHORITES ........................................................................................................... ii

PRELIMINARY STATEMENT .....................................................................................................1

ALLEGATIONS OF THE COMPLAINT.......................................................................................3

          The Payment Amount for Reference Year 2013 Was Positive............................................4

          All the Conditions for Payment in Section 2(b) of the
          Global Security Were Satisfied for Reference Year 2013 ...................................................7

ARGUMENT ...................................................................................................................................7

I.        UNDER THE TERMS OF THE GLOBAL SECURITY, WHEN THE YEAR OF
          BASE PRICES HAS CHANGED, “BASE CASE GDP GROWTH” IS
          CALCULATED BASED ON ADJUSTED BASE CASE GDP FIGURES........................7

          A.         Plaintiff’s Calculation of “Base Case GDP Growth”
                     Follows the Terms of the Global Security ...............................................................8

          B.         The Ministry’s Determination of “Base Case GDP Growth”
                     Is Not Binding and Is Contrary to the Terms of the Global Security ....................11

          C.         Argentina’s Argument that Base Case GDP Growth Based on
                     Adjusted Base Case GDP Is “Anemic” and Not Reflective of the
                     “Commercial Deal” Is Irrelevant and Incorrect .....................................................15

II.       BECAUSE INDEC FAILED TO PUBLISH A NECESSARY INPUT TO
          ADJUST BASE CASE GDP, PLAINTIFF USED THE BEST AVAILABLE
          INDEC DATA ...................................................................................................................19

CONCLUSION ..............................................................................................................................21




3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 3 of 24



                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases

Allied Irish Banks, p.l.c v. Bank of Am., N.A.,
    875 F. Supp. 2d 352 (S.D.N.Y. 2012)........................................................................................8

Chesapeake Energy Corp. v. Bank of New York Mellon Trust Co.,
   773 F.3d 110 (2d Cir. 2014).....................................................................................................10

Cities Serv. Co., Inc. v. Derby & Co., Inc.,
    654 F. Supp. 492 (S.D.N.Y. 1987) ..........................................................................................13

Lear Siegler Aerospace Prods. Holding Corp. v. Smiths Indus., Inc.,
   No. 88 Civ. 1528, 1990 WL 422417 (S.D.N.Y. Mar. 16, 1990) .............................................13

Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co.,
   17 F. Supp. 3d 323 (S.D.N.Y. 2014)........................................................................................10

Rogers Revocable Trust v. Bank of Am., N.A.,
   2008 N.Y. Misc. LEXIS 7471 (N.Y. Sup. Ct. Nov. 13, 2008) ................................................14

State v. R.J. Reynolds Tobacco Co.,
    304 A.D.2d 379 (1st Dep’t 2003) ............................................................................................10

Structured Credit Partners, LLC v. PaineWebber Inc.,
    No. 602112/2001, slip op. (N.Y. Sup. Ct. July 2, 2002)..........................................................13

Sunbelt Rentals, Inc. v. Charter Oak Fire Ins. Co.,
   839 F. Supp. 2d 680 (S.D.N.Y. 2012)........................................................................................8

USI Ins. Servs. LLC v. Miner,
   801 F. Supp. 2d 175 (S.D.N.Y. 2011)......................................................................................12




                                                                 ii
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 4 of 24



                Plaintiff Aurelius Capital Master, Ltd. (“Plaintiff”) respectfully submits this

memorandum of law in opposition to the motion to dismiss filed by defendant the Republic of

Argentina (the “Republic” or “Argentina”).

                                 PRELIMINARY STATEMENT

                This is a straightforward contract action to collect a payment due for 2013 under

the clear contractual provisions of GDP Warrants issued by the Republic. Using Argentina’s

own data and following the exact words of the contract, the complaint: (1) calculates Base Case

GDP and Base Case GDP Growth for 2013; (2) calculates Excess GDP and Payment Amount for

2013; and (3) shows that for 2013 Actual Real GDP exceeded Base Case GDP, and Actual Real

GDP Growth exceeded Base Case GDP Growth. These facts as alleged in the complaint

establish that Argentina was required to make a payment on the GDP Warrants for 2013.

                Argentina’s motion sets forth three arguments for dismissal: (1) the complaint

misconstrues the definition of Base Case GDP Growth; (2) the complaint fails to allege that

Argentina’s calculation of Base Case GDP Growth for 2013 entails manifest error, bad faith or

willful misconduct; and (3) the complaint relies on the wrong GDP figures to determine Actual

Real GDP in 1993 prices for 2013, a necessary input to calculate an adjusted Base Case GDP

figure required by the contract. These three arguments require little scrutiny to fail. 1

                The first argument fails because Base Case GDP Growth is a defined term in the

contract, and Argentina’s supposed calculation is contrary to that definition. The contract

defines “Base Case GDP Growth” as “for any Reference Year [i.e., a calendar year], the

percentage change in Base Case GDP for such Reference Year, as compared to Base Case GDP


1
  Plaintiff will not stoop to respond to Argentina’s ad hominem attacks. Argentina’s resort to
such irrelevancies manifests unease with the merits of its position and disrespect for the Court’s
responsibility to rule dispassionately.



3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 5 of 24



for the immediately preceding Reference Year . . . .” This definition uses the term “Base Case

GDP,” which the contract defines as a certain initial value for each Reference Year set forth in a

table in the contract, subject to adjustment when the Year of Base Prices (i.e., the year of

constant prices used to calculate real GDP) changes. Here, the Year of Base Prices changed

from 1993 to 2004, so the contract requires the adjustment to the Base Case GDP figures, and

Base Case GDP Growth must be calculated based on the adjusted Base Case GDP figures.

                Argentina does not dispute the existence or meaning of the adjustment provision

in the definition of Base Case GDP. Argentina’s position is that Base Case GDP Growth for

2013 is “specified” to be 3.22%, i.e., a fixed figure for 2013 regardless of adjustments to the

Base Case GDP figures required by virtue of a change in the Year of Base Prices. According to

Argentina, the contractually-mandated adjustment to Base Case GDP does not apply to Base

Case GDP as used in the definition of Base Case GDP Growth because the adjustment language

is not repeated therein. This is nonsense. There was no reason to repeat the adjustment language

in the definition of Base Case GDP Growth because it was already incorporated by that

definition’s use of the defined term Base Case GDP.

                As for its second argument, Argentina claims that its determination as to Base

Case GDP Growth is binding absent manifest error, willful misconduct or bad faith, which the

complaint supposedly does not allege. But the contractual language Argentina relies upon

appears only in the definitions of Excess GDP and Payment Amount, not Base Case GDP

Growth. And even if that language applied, it would not permit Argentina to deviate from the

contractually-mandated formula for calculating Base Case GDP Growth, as it has done here by

disregarding the contractually-prescribed adjustment to Base Case GDP. Nor can Argentina take

refuge in the extra-contractual documents cited in its motion, such as the prospectus for some of



                                                 2
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 6 of 24



the GDP Warrants. None of these documents is a governing document for the GDP Warrants, so

none of them could supersede the express terms of the contract even if (as is not the case) they

were in conflict.

                Finally, with respect to its third argument, Argentina admits that it did not publish

full-year Actual Real GDP for 2013 in 1993 prices, although it published Actual Real GDP in

1993 prices for the first three quarters of 2013. Under the circumstances, Argentina’s failure to

publish the full-year figure is of no consequence. This is because, as explained in Plaintiff’s

complaint, full-year Actual Real GDP for 2013 in 1993 prices can in fact be determined from

other GDP data Argentina published for 2013 that historically tracked Actual Real GDP in 1993

prices and incorporated the Actual Real GDP data in 1993 prices that Argentina had published

for the first three quarters of 2013.

                            ALLEGATIONS OF THE COMPLAINT

                Argentina issued U.S. Dollar-Denominated GDP-Linked Securities governed by

New York law (the “GDP Warrants”) in 2005 and 2010 as part of exchange offers pursuant to

which defaulted debt previously issued by Argentina was exchanged for new securities issued by

Argentina. (Compl. ¶¶ 1-2.) In the exchange offers, holders of defaulted bonds received new

bonds representing a steep “haircut” from the face amount (or interest coupon) of the bonds they

were tendering, plus GDP Warrants providing for contingent additional payments of up to $8.1

billion based on the performance of the Argentine economy through 2035. (Id. ¶¶ 2-3.) The

GDP Warrants were an important part of that bargain. (Id. ¶ 3.) 2 Even if the GDP Warrants


2
  Argentina inaccurately states that Plaintiff previously described the GDP Warrants as a mere
“sweetener” having little value. (Arg. Br. at 6.) The brief cited by Argentina makes clear that
Plaintiff was simply repeating the characterization in an amicus brief submitted in support of
Argentina by the former head of its central bank. Plaintiff went on in the same paragraph to say
that GDP Warrants were “a large inducement to buyers” in the 2005 and 2010 exchanges. NML
Capital, Ltd. v. Republic of Argentina, No. 12-105, Dkt. 827538, at 48 (2d Cir. Jan. 25, 2013).

                                                  3
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 7 of 24



eventually pay the $8.1 billion maximum payout, the value of those payments would be less than

the steep haircuts bondholders took in the 2005 and 2010 exchange offers. (Compl. ¶ 3.)

                The contractual documents for the GDP Warrants (the “Governing Documents”)

are enumerated in the complaint and include the Global Securities for the 2005 and 2010 GDP

Warrants, which are substantially the same and referred to herein collectively as the “Global

Security.” (Id. ¶¶ 14-15.) 3 The Global Security specifies the calculations for determining the

Payment Amount for any Reference Year. If the Payment Amount is positive, it is due if three

conditions specified in Section 2(b) of the Global Security are met. For Reference Year 2013,

the Payment Amount was positive and all three conditions were satisfied. (Id. ¶¶ 16-19.)

The Payment Amount for Reference Year 2013 Was Positive

                The Payment Amount is based upon GDP data published by the National Institute

of Statistics and Censuses (known by its Spanish acronym, INDEC), the Argentine government

agency officially responsible for publishing economic data for the country. INDEC publishes

data reflecting Actual Real GDP, which under the Global Security “means for any Reference

Year the gross domestic product of Argentina for such Reference Year measured in constant

prices for the Year of Base Prices, as published by INDEC.” (Id. ¶ 21; Exs. B & D at R-2.)

                Year of Base Prices as defined in the Global Security “means the year 1993;

provided that if the calendar year employed by INDEC for purposes of determining Actual Real




Indeed, in his amicus brief the former head of the central bank admitted that the GDP Warrants
played a “critical role” in the exchange offers because they “reduced the losses for the
bondholders that accepted the exchange.” Id. Dkt. 808522, at 4 (2d Cir. Jan. 4, 2013).
3
 Contrary to Argentina’s assertion (see Arg. Br. at 7, n.4), the prospectuses for the exchange
offers are not Governing Documents. The Global Security specifically identifies the Governing
Documents, and those do not include the prospectuses. (Compl. Exs. B & D at 2 & R-1.)


                                                4
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 8 of 24



GDP shall at any time be a calendar year other than the year 1993, then the Year of Base Prices

shall mean such other calendar year.” (Id. ¶ 22; Ex. B at R-5; Ex. D at R-4 (italics in original).)

                The Global Security for the 2005 GDP Warrants defines Base Case GDP as

follows:




(Id. Ex. B at R-2-3.) The Global Security for the 2010 GDP Warrants has the same definition of

Base Case GDP, except that the table starts with Reference Year 2009. (Id. Ex. D at R-2.)

                Because the Year of Base Prices was 1993 when Argentina issued the GDP

Warrants, the initial Base Case GDP figures in the above table are measured using constant 1993

prices. (Id. ¶ 22.) The definition of Base Case GDP also provides that if INDEC changes the

Year of Base Prices, then the figures in the table will be adjusted by a fraction, the numerator of

which is Actual Real GDP using the revised Year of Base Prices, and the denominator of which

is Actual Real GDP using the original Year of Base Prices (1993). The adjustment ensures that

the contractually-required comparison of Base Case GDP to Actual Real GDP, and Base Case

GDP Growth to Actual Real GDP Growth, will be “apples to apples.” (Id. ¶¶ 22, 24.)


                                                 5
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 9 of 24



                In early 2014, prior to the November 1, 2014 Calculation Date for Reference Year

2013, INDEC announced that it had changed the Year of Base Prices to 2004. Thus, to

determine whether a payment was due for 2013, the initial Base Case GDP figures for 2012 and

2013 needed to be adjusted by a prescribed fraction for each Reference Year: Actual Real GDP

in 2004 prices for that Reference Year in the numerator, and Actual Real GDP in 1993 prices for

that Reference Year in the denominator. (Id. ¶¶ 22, 24.)

                INDEC published both of those figures for 2012. With respect to 2013, INDEC

published the figure for the numerator; it did not publish Actual Real GDP in 1993 prices for the

full year, but it did do so for the first three quarters of 2013. INDEC also published an index of

economic activity based upon constant 1993 prices (the “EMAE Index”) for the full year 2013.

The EMAE Index for 2013 incorporated the three quarters of Actual Real GDP data that INDEC

had already published, and was a reliable figure from which Actual Real GDP could be derived.

INDEC had published the full-year EMAE Index every year from 1993 to 2012. The full-year

EMAE Index for all these years exactly tracks and correlates to full-year Actual Real GDP

measured in constant 1993 prices. Since the full-year 2013 EMAE Index based on constant 1993

prices was 4.914% greater than that of 2012, full-year 2013 Actual Real GDP in constant 1993

prices is 4.914% greater than that of 2012. Thus, based upon data INDEC published, the

complaint sets forth full-year Actual Real GDP for Reference Year 2013 measured in constant

1993 prices. (Id. ¶ 25, n.3; Ex. E Rows 1-5; Ex. F.)

                With the Actual Real GDP figures and the adjusted Base Case GDP figures, the

Payment Amount for Reference Year 2013 can be calculated, and the complaint sets forth the

steps in that calculation. Not including pre-judgment interest of 9%, the Payment Amount for




                                                 6
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 10 of 24



2013 is roughly $1.3 billion for all outstanding GDP Warrants, and $61.2 million for the GDP

Warrants that are the subject of this action. (Id. ¶¶ 26-31; Ex. E Rows 16-29.)

All the Conditions for Payment in Section 2(b) of the
Global Security Were Satisfied for Reference Year 2013

                 Section 2(b) of the Global Security provides that holders of the GDP Warrants are

only entitled to receive the Payment Amount if: (i) Actual Real GDP was greater than Base Case

GDP; (ii) Actual Real GDP Growth was greater than Base Case GDP Growth; and (iii) the

aggregate payments from inception of the GDP Warrants do not exceed the Payment Cap. For

Reference Year 2013, all three of these conditions were satisfied. (Id. ¶ 32; Exs. B & D at R-5.)

                 As to the first condition, Actual Real GDP for 2013 (in constant 2004 prices)

exceeded Base Case GDP (adjusted as required by the definition of Base Case GDP). (Id. ¶ 33.)

                 As to the second condition, Actual Real GDP Growth for 2013 (in constant 2004

prices) was 2.925% (id. ¶ 36)—a figure Argentina agrees with in its motion (Arg. Br. at 2, 10).

The complaint shows that Base Case GDP Growth for 2013, based upon the adjusted Base Case

GDP figures, is 1.263%. (Compl. ¶ 38.) Because Actual Real GDP Growth was greater than

Base Case GDP Growth, the second condition was satisfied.

                 As to the third condition, the Payment Amount for 2013 was well within the

remaining Payment Cap, satisfying the third condition. (Id. ¶ 39.)

                                           ARGUMENT

                                                 I.

      UNDER THE TERMS OF THE GLOBAL SECURITY, WHEN THE YEAR OF
            BASE PRICES HAS CHANGED, “BASE CASE GDP GROWTH”
        IS CALCULATED BASED ON ADJUSTED BASE CASE GDP FIGURES

                 Plaintiff’s complaint sets forth the definition of “Base Case GDP Growth” and

explains how that figure should be calculated for Reference Year 2013 in accordance with the


                                                  7
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 11 of 24



terms of the Global Security, including using adjusted Base Case GDP figures as required by the

definition of “Base Case GDP.” (Id. ¶¶ 37-38.) Argentina’s motion does not explain how the

definitions of “Base Case GDP Growth” or “Base Case GDP” support its view that Base Case

GDP Growth for 2013 should be based on unadjusted Base Case GDP figures. Instead, it

advances contorted and legally unsupportable arguments lacking any basis in the text of the

definitions. Argentina also contends that the Ministry of Economy has the discretion to exercise

its “judgment” as to how Base Case GDP Growth should be calculated and that Plaintiff’s

interpretation does not reflect the commercial deal behind the GDP Warrants. No part of the

Republic’s argument is correct.

A.     Plaintiff’s Calculation of “Base Case GDP Growth”
       Follows the Terms of the Global Security

                 The Global Security defines “Base Case GDP Growth” as “for any Reference

Year, the percentage change in Base Case GDP for such Reference Year, as compared to Base

Case GDP for the immediately preceding Reference Year . . . .” (Id. Exs. B and D at R-3

(emphases added).) The Global Security also defines “Base Case GDP,” which includes an

adjustment when INDEC uses a Year of Base Prices other than 1993, as was the case as of the

Calculation Date for Reference Year 2013. (Id. Ex. B at R-2-3; Ex. D at R-2.) Since the

definition of “Base Case GDP Growth” uses the defined term “Base Case GDP,” and since

INDEC had changed the Year of Base Prices by the pertinent Calculation Date, Base Case GDP

Growth for Reference Year 2013 must be calculated using Base Case GDP figures that have

been adjusted as required by the definition of “Base Case GDP.” See Allied Irish Banks, p.l.c v.

Bank of Am., N.A., 875 F. Supp. 2d 352, 355, 357-58 (S.D.N.Y. 2012) (interpreting contract

provision in light of other contractually-defined terms incorporated into provision); Sunbelt

Rentals, Inc. v. Charter Oak Fire Ins. Co., 839 F. Supp. 2d 680, 689-90 (S.D.N.Y. 2012) (same).


                                                8
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 12 of 24



                 In accordance with the plain terms of the Global Security, the complaint alleges

how the Base Case GDP figures for Reference Years 2012 and 2013 should be adjusted.

(Id. ¶¶ 24-25, 38; Ex. E Rows 6-15.) 4 Argentina agrees with Plaintiff that the adjustment needs

to be made and how it should be calculated. 5 Taking into account the adjusted Base Case GDP

figures, the complaint alleges that Base Case GDP Growth for Reference Year 2013 is 1.263%,

less than Actual Real GDP Growth of 2.925%, thus satisfying the second condition in Section

2(b) of the Global Security. (Compl. ¶ 38; Ex. E Rows 32-33.)

                 Argentina’s motion does not dispute the correctness of Plaintiff’s arithmetic

calculations. Rather, Argentina disputes the use of adjusted Base Case GDP figures to calculate

Base Case GDP Growth. Argentina argues that unadjusted Base Case GDP figures should be

used to calculate Base Case GDP Growth, even though Base Case GDP (according to its

definition) must be adjusted. In effect, Argentina contends that when “Base Case GDP” is used

in the definition of “Base Case GDP Growth,” a major portion of the definition of “Base Case

GDP” should be ignored.

                 The only rationale offered by Argentina is that the definition of “Base Case GDP

Growth” does not repeat the adjustment that appears in the definition of “Base Case GDP.”

(Arg. Br. at 12, 18.) Of course, that repetition would have been purposeless because the



4
 When the Year of Base Prices changes, then “Base Case GDP for any given Reference Year
will be adjusted by a ratio of two different measures of Actual Real GDP for that Reference
Year—using the revised Year of Base Prices to determine the Actual Real GDP for the
numerator, and using the original Year of Base Prices (1993) to determine it for the
denominator.” (Id. ¶ 24.)
5
  When the Year of Base Prices changes, “the definition of ‘Base Case GDP’ includes a proviso
stating that Base Case GDP figures must be adjusted by a fraction, the numerator of which is real
GDP in the new year of base prices (here, 2004) and the denominator of which is real GDP in the
old year of base prices, 1993.” (Arg. Br. at 12.)


                                                  9
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 13 of 24



adjustment is already baked into the definition of “Base Case GDP.” The whole point of

defining terms in a contract is to allow them to be used throughout the document without having

to repeat in each instance the verbiage contained in the definition. Moreover, if it were necessary

for one portion of the definition of “Base Case GDP” to be repeated as Argentina contends, why

would it not also be necessary for the rest of the definition to be so repeated?

                 The defined term “Base Case GDP” is used not only in the definition of “Base

Case GDP Growth,” but also in the definition of “Nominal Base Case GDP” and the first

condition in Section 2(b). (Compl. Exs. B & D at R-3-5.) Basic canons of contractual

construction require that the same term be given the same meaning wherever used in a contract,

particularly where that term is defined in the contract. Chesapeake Energy Corp. v. Bank of New

York Mellon Trust Co., 773 F.3d 110, 116-17 (2d Cir. 2014) (rejecting interpretation that would

cause term to have different meanings); Newman Myers Kreines Gross Harris, P.C. v. Great N.

Ins. Co., 17 F. Supp. 3d 323, 332 n.6 (S.D.N.Y. 2014) (term “should be construed to have a

consistent meaning”); State v. R.J. Reynolds Tobacco Co., 304 A.D.2d 379, 379-80 (1st Dep’t

2003) (term should have “same meaning” throughout contract).

                 It makes no sense to contend, as Argentina does, that where the Year of Base

Prices has changed, “Base Case GDP” should take the prescribed adjustment into account when

the term is used in some provisions, but not in others. For example, Argentina’s motion does not

dispute the complaint’s assertion that adjusted Base Case GDP should be used in the calculation

of Nominal Base Case GDP, which is ultimately incorporated into the calculation of the Payment

Amount. (Compl. ¶¶ 28-31.) Indeed, if unadjusted Base Case GDP were used instead, the

Payment Amount for Reference Year 2013 would be $3.1 billion—much worse for Argentina

than the $1.3 billion alleged in the complaint. Similarly, Argentina’s motion does not dispute the



                                                 10
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 14 of 24



complaint’s use of adjusted Base Case GDP for the threshold in the first condition of Section

2(b). If unadjusted Base Case GDP were used instead, the threshold would have been far lower

than the complaint asserts—making it much easier for that condition to be satisfied, hence much

worse for Argentina. (Id. Ex. E Rows 14-15, 30-31.) Thus, Argentina evidently believes that the

adjustment to Base Case GDP should be recognized when it favors the Republic and disregarded

when it does not.

B.     The Ministry’s Determination of “Base Case GDP Growth”
       Is Not Binding and Is Contrary to the Terms of the Global Security

                 Argentina contends that the Ministry of Economy determined that Base Case

GDP Growth for 2013 is 3.22%, the growth rate based upon unadjusted Base Case GDP figures.

Argentina claims that Plaintiff is bound by this decision, even though there had been a change in

the Year of Base Prices, because the Ministry of Economy was entitled to exercise its “judgment

as to how to calculate GDP Growth.” (Arg. Br. at 14.)

                 To justify its contention, Argentina points to language in the definitions of

“Excess GDP” and “Payment Amount” (id. at 8-9)—not a general provision applicable to

calculations in respect of all the other defined terms in the Global Security. Specifically,

Argentina relies upon the language italicized below:

                 “Excess GDP” means, for any Reference Year, the amount
                 (expressed in billions of Argentine pesos), if any, by which Actual
                 Nominal GDP for such Reference Year exceeds the Nominal Base
                 Case GDP for such Reference Year. All calculations necessary to
                 determine Excess GDP based on the information published by
                 INDEC will be performed by the Ministry of Economy, and such
                 calculations shall be binding on the Trustee, the Registrar, the
                 trustee paying agent and each other trustee paying agent and all
                 Holders of this Security, absent bad faith, willful misconduct or
                 manifest error on the part of the Ministry of Economy and
                 Production of the Republic.

                 “Payment Amount” means, for any Payment Date, an amount
                 equal to (i) the Available Excess GDP (converted into U.S. dollars)

                                                  11
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 15 of 24



                 for the Reference Year corresponding to such Payment Date,
                 multiplied by (ii) the notional amount of this Security outstanding
                 as of such Payment Date; provided that, if for any Payment Date,
                 the Payment Amount determined in accordance with the foregoing
                 would, when added to all prior Payment Amounts paid by the
                 Republic hereunder, exceed the Payment Cap, the Payment
                 Amount for such Payment Date shall instead be an amount equal to
                 the Payment Cap minus the sum of all such prior Payment
                 Amounts. The Payment Amount shall be determined by the
                 Ministry of Economy on the Calculation Date preceding the
                 relevant Payment Date. All calculations made by the Ministry of
                 Economy hereunder shall be binding on the Trustee, the Registrar,
                 the trustee paying agent and each other trustee paying agent and
                 all Holders of this Security, absent bad faith, willful misconduct or
                 manifest error on the part of the Ministry of Economy.

(Compl. Ex. B at R-3-4, italics added, except “provided” and “minus” italics in original; Ex. D at

R-3-4.) The language Argentina relies upon appears nowhere else in the Global Security,

including most importantly, the definition of “Base Case GDP Growth.” Simply put, nothing in

the Global Security binds holders if the Ministry, as here, misinterprets the Base Case GDP

Growth definition in the Global Security. 6

                 Even if the “binding” language in the definitions of Excess GDP and Payment

Amount could somehow be construed to apply to the calculation of Base Case GDP Growth, it

would not help Argentina. Whatever deference that language grants cannot extend to

interpreting the contract itself. Argentina is expected to make calculations in accordance with

the formulae prescribed in the contract, not make up the formulae themselves. In this case,


6
  To the extent the Republic suggests that the language in the definition of Payment Amount
should apply to all “GDP-related” calculations (Arg. Br. at 8), such an interpretation would make
the comparable language in the definition of Excess GDP surplusage. See USI Ins. Servs. LLC v.
Miner, 801 F. Supp. 2d 175, 184 (S.D.N.Y. 2011). The better read that gives meaning to all the
words in the Global Security is that the binding effect language in each definition applies to the
calculation that each definition vests in the Ministry—i.e., to calculate Excess GDP and Payment
Amount. Moreover, if the intent were to grant the Ministry discretion with respect to all
calculations under the Global Security, one would normally expect a standalone provision to that
effect with language making clear that the provision applies throughout the contract.


                                                  12
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 16 of 24



Argentina has admitted that the formula it is using to calculate Base Case GDP Growth ignores

the adjustment to Base Case GDP that is prescribed by the definition thereof (and indeed that

Argentina itself acknowledges should be made when the Year of Base Prices changes).

                 In support of the Ministry’s supposed “judgment” call to ignore the adjustment,

Argentina contends that the Global Security “specifies” a Base Case GDP Growth rate of 3.22%

for Reference Year 2013, regardless of changes in the Year of Base Prices. (Arg. Br. at 2.) The

Global Security does no such thing. Rather, the Global Security sets forth Base Case GDP

figures in constant 1993 prices. (Compl. Ex. B at R-2-3; Ex. D at R-2.) Without a change in the

Year of Base Prices, Base Case GDP Growth for 2013 would have been 3.22%. That is simply a

mathematical fact. But the Global Security nowhere “specifies” what Base Case GDP Growth

will be because the Base Case GDP numbers will change if the Year of Base Prices changes, and

Base Case GDP Growth will change correspondingly.

                 New York law does not permit a party otherwise afforded discretion to make

“binding” calculations to do so in a manner that contravenes the terms of the contract. See Lear

Siegler Aerospace Prods. Holding Corp. v. Smiths Indus., Inc., No. 88 Civ. 1528, 1990 WL

422417, at *5 (S.D.N.Y. Mar. 16, 1990) (“[N]o proof of bad faith is necessary” where party

“failed to follow the standards or procedures prescribed in the contract.”). See also Cities Serv.

Co., Inc. v. Derby & Co., Inc., 654 F. Supp. 492, 500-01 (S.D.N.Y. 1987) (same). So too here,

Argentina cannot claim any protection from the “binding” language in the Global Security (even

assuming it applied to the calculation of Base Case GDP Growth) because the Ministry failed to

follow the express language of the Global Security.

                 Argentina’s reliance on Structured Credit Partners, LLC v. PaineWebber Inc.,

No. 602112/2001, slip op. at *2-4 (N.Y. Sup. Ct. July 2, 2002) (Giuffra Decl. Ex. 33), and



                                                 13
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 17 of 24



Rogers Revocable Trust v. Bank of Am., N.A., 2008 N.Y. Misc. LEXIS 7471 (N.Y. Sup. Ct. Nov.

13, 2008), is misplaced. Both cases involved disputes over the interpretation and application of

terms not defined in the contract, and in neither case was the defendant accused of having

performed a calculation in contravention of an express contractual term. Here, Plaintiff alleges

that the Ministry has not followed the plain terms of the Global Security, and therefore its

determination of Base Case GDP Growth is not binding. 7

                 Finally, the Republic points to extra-contractual documents, but they do not

support Argentina’s position either. (Arg. Br. at 7-8.) None of them are Governing Documents. 8

And none of them contradict the plain language of the Global Security. For example, the 2010

prospectus has a chart that sets forth Base Case GDP figures in constant 1993 prices, the same

numbers that appear in the definition of Base Case GDP in the Global Security, set forth supra at

p. 5. The 2010 prospectus (but not the Global Security, nor the 2005 prospectus) also includes a

column next to the Base Case GDP figures in constant 1993 prices labeled “Base Case Growth

Rate (%).” (Giuffra Decl. Ex. 9 at S-108.) The extra column in the 2010 prospectus merely

reflects the mathematical calculation of the percent change in the unadjusted Base Case GDP

figures based on constant 1993 prices in the adjoining column. Moreover, the 2010 prospectus


7
  To the extent that the Republic complains that the complaint does not use the words en haec
verba “bad faith,” “willful misconduct” and “manifest error,” the Court should deny the motion
to dismiss even if it finds that language is applicable to the calculation of Base Case GDP
Growth. The complaint provides notice of the facts—Argentina’s dereliction from the express
terms of the Global Security—that support the conclusion it breached the contract, all that is
required under the Federal Rules of Civil Procedure. If the Court believes it necessary that the
complaint contain the words “bad faith,” “willing misconduct” and “manifest error,” Plaintiff
respectfully requests the opportunity to file an amended complaint to that effect.
8
  Argentina points to three documents: an 18-K/A filed with the SEC and a presentation to
investors before the 2005 exchange offer, and the prospectus for the 2010 exchange offer. None
of these are Governing Documents for the GDP Warrants, (Compl. Exs. B & D at 2 & R-1), and
Argentina does not even claim that the first two are Governing Documents (Arg. Br. at 7, n.4).


                                                 14
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 18 of 24



goes on to acknowledge that the Base Case GDP numbers will be adjusted in the event of a

change in the Year of Base Prices. (Id.) Thus, the 2010 prospectus is consistent with and does

not contradict the express terms of the Global Security and its requirement that adjusted Base

Case GDP figures be used when the Year of Base Prices has changed. 9

C.     Argentina’s Argument that Base Case GDP Growth Based on
       Adjusted Base Case GDP Is “Anemic” and Not Reflective of the
       “Commercial Deal” Is Irrelevant and Incorrect

                 Adhering to the terms of the Global Security, including its requirement to adjust

Base Case GDP figures when the Year of Base Prices has changed, Plaintiff’s complaint

demonstrates that properly calculated Base Case GDP Growth for 2013 is 1.263%.

(Compl. ¶ 38; Ex. E Row 33.) Argentina argues that whereas 3% would be a “healthy” growth

trigger, 1.263% is an “anemic” growth trigger that does not reflect the “economic reality of the

commercial deal” underlying the GDP Warrants. (Arg. Br. at 3, 19.) Argentina’s views as to

what is healthy, anemic, or the commercial deal are irrelevant—the issue before the Court is the

proper interpretation of the words of the Global Security as written—and incorrect. It makes

perfect commercial sense to calculate Base Case GDP Growth based upon adjusted Base Case

GDP when the Year of Base Prices has changed.

                 Real GDP measures the value of goods and services produced in constant

prices—i.e., eliminating the effects of inflation since the Year of Base Prices. For like reason,

the growth in real GDP also disregards the effects of inflation. A change in the Year of Base

Prices almost always causes real GDP and real GDP growth to be higher or lower than they


9
 As the Republic repeatedly acknowledged—in sections of the prospectuses that Argentina
chose to exclude from the excerpts included in its motion papers—the prospectuses only
“summarize” the terms of the GDP Warrants and refer investors to the Global Security and other
Governing Documents for their complete terms. (Friedman Decl. Ex. A at S-61 & Ex. B at S-
103.)


                                                 15
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 19 of 24



would have been if the change had not occurred. The underlying economic activity is

unchanged; only the measure of it has changed.

                 This principle is illustrated by the following example of a simplified economy

consisting entirely of two goods. Real GDP is measured two ways: in constant 1993 prices

(blue) and in constant 2004 prices (orange).

                                                   Constant 1993 Prices                  Constant 2004 Prices
            Good A           Good B           Real GDP                              Real GDP
 Year                                                         Real GDP Growth                       Real GDP Growth
        Units    Price   Units    Price (units x 1993 prices)                 (units x 2004 prices)
 1993    100    $50.00    300    $20.00       $11,000
 1994    105    $52.50    303    $24.00       $11,310                2.8%
 1995    110    $55.13    306    $28.80       $11,633                2.9%
 1996    116    $57.88    309    $34.56       $11,970                2.9%
 1997    122    $60.78    312    $41.47       $12,321                2.9%
 1998    128    $63.81    315    $49.77       $12,687                3.0%
 1999    134    $67.00    318    $59.72       $13,070                3.0%
 2000    141    $70.36    322    $71.66       $13,468                3.1%
 2001    148    $73.87    325    $86.00       $13,884                3.1%
 2002    155    $77.57    328   $103.20       $14,319                3.1%
 2003    163    $81.44    331   $123.83       $14,772                3.2%
 2004    171    $85.52    335   $148.60       $15,246                3.2%           $64,363
 2005    180    $89.79    338   $178.32       $15,740                3.2%           $65,592                1.9%
 2006    189    $94.28    341   $213.99       $16,257                3.3%           $66,862                1.9%
 2007    198    $99.00    345   $256.78       $16,797                3.3%           $68,176                2.0%
 2008    208   $103.95    348   $308.14       $17,360                3.4%           $69,535                2.0%
 2009    218   $109.14    352   $369.77       $17,950                3.4%           $70,941                2.0%
 2010    229   $114.60    355   $443.72       $18,566                3.4%           $72,398                2.1%
 2011    241   $120.33    359   $532.47       $19,210                3.5%           $73,906                2.1%
 2012    253   $126.35    362   $638.96       $19,883                3.5%           $75,468                2.1%
 2013    265   $132.66    366   $766.75       $20,588                3.5%           $77,087                2.1%


In this example, the quantity of goods sold and the nominal (i.e., not adjusted for inflation) prices

charged are the same regardless of whether real GDP is measured in constant 1993 prices or

constant 2004 prices. Nonetheless, the change from constant 1993 prices to constant 2004 prices

greatly increases real GDP and greatly decreases real GDP growth. For example, real GDP for

2013 was $20,588 if measured in constant 1993 prices, but increased to $77,087 if measured in




                                                       16
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 20 of 24



constant 2004 prices; and real GDP growth for 2013 was 3.5% if measured in constant 1993

prices, but decreased to 2.1% if measured in constant 2004 prices. 10

                 When INDEC in fact switched the Year of Base Prices, Actual Real GDP for

2013 almost doubled (from 491.3 billion pesos measured in constant 1993 prices to 869.5 billion

pesos measured in constant 2004 prices); and Actual Real GDP Growth for 2013 fell by roughly

half (from 4.914% measured in constant 1993 prices to 2.925% measured in constant 2004

prices). (Compl. ¶¶ 25, n.3, 36; Ex. E. Rows 3, 11, 12, 32.) Of course, Argentina’s economic

activity did not suddenly double, and its annual growth rate did not suddenly drop in half.

However, the “measuring rod” changed.

                 Under the terms of the GDP Warrants, Actual Real GDP and Actual Real GDP

Growth are compared to their corresponding “base case” values (Base Case GDP and Base Case

GDP Growth) in order to determine whether and in what amount a payment should be made on

the GDP Warrants. (Id. ¶¶ 32-34; Exs. B & D at R-5.) When Argentina issued the GDP

Warrants, the Year of Base Prices was 1993 and thus, the “measuring rod” was constant 1993

prices. The initial values for Base Case GDP (and Base Case GDP Growth based on those initial

values), measured in constant 1993 prices, were premised on the assumption that Actual Real

GDP and Actual Real GDP Growth would also be measured in constant 1993 prices. Since that

assumption was unlikely to hold for the full life of the GDP Warrants, the definition of Base

Case GDP explicitly prescribed the formulaic adjustments to those initial values that would be

made following a change in the Year of Base Prices when the “measuring rod” changed.


10
  The table above is not intended to suggest that a change in the Year of Base Prices will always
increase real GDP and decrease real GDP growth (although that is what occurred in the case now
before the Court). The point is rather that a change in the Year of Base Prices can (and almost
always does) change these figures even though the underlying economic activity remains the
same.


                                                17
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 21 of 24



                 The adjustment ensures that the comparison of Actual Real GDP to Base Case

GDP, and Actual Real GDP Growth to Base Case GDP Growth, is “apples to apples.” As long

as the Year of Base Prices remained 1993, the contract required that Actual Real GDP be

compared to unadjusted Base Case GDP (both measured in constant 1993 prices), and Actual

Real GDP Growth be compared to Base Case GDP Growth based on unadjusted Base Case GDP

(again, both measured in constant 1993 prices). When Argentina announced that the Year of

Base Prices had changed to 2004, the contract required for subsequent Calculation Dates that

Actual Real GDP in 2004 prices be compared to Base Case GDP adjusted to reflect the new Year

of Base Prices; and Actual Real GDP Growth in 2004 prices be compared to Base Case GDP

Growth based upon adjusted Base Case GDP reflecting the new Year of Base Prices. 11

                 Argentina’s view—Actual Real GDP measured in 2004 prices should be

compared to adjusted Base Case GDP, but Actual Real GDP Growth measured in 2004 prices

should be compared with unadjusted Base Case GDP Growth measured in 1993 prices—is (in

addition to being contradicted by the plain language of the contract) internally inconsistent and

commercially senseless. It would mean that the comparison between actual and base case

figures is no longer “apples to apples,” but rather “apples to oranges.”

                 The actual experience for Reference Year 2013 demonstrates why it makes

commercial sense to carry the Base Case GDP adjustment through to Base Case GDP Growth—

because the adjustment to Base Case GDP helps maintain the relationship between Actual Real



11
  For the same reason, Actual Real GDP Growth is calculated by comparing Actual Real GDP
for the current and prior Reference Years both measured in constant prices for the new Year of
Base Prices. (Id. Exs. B & D at R-2.) If Actual Real GDP Growth were calculated by
comparing Actual Real GDP for the current Reference Year measured in constant prices for the
new Year of Base Prices to Actual Real GDP for the prior Reference Year measured in constant
prices for the old Year of Base Prices, it would be an “apples to oranges” comparison.


                                                18
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 22 of 24



GDP Growth and Base Case GDP Growth. If the Year of Base Prices had remained 1993, then

Actual Real GDP Growth would have exceeded Base Case GDP Growth (4.914% v. 3.22%), just

as it did when the Year of Base Prices changed to 2004 (2.925% v. 1.263%). The adjustment to

Base Case GDP means that the Base Case GDP Growth threshold for 2013 correspondingly

decreases as Actual Real GDP Growth decreases with the change from constant 1993 prices to

constant 2004 prices.

                 In short, the original deal behind the GDP Warrants was based on the relationship

between Actual and Base Case GDP and between Actual and Base Case GDP Growth, as

measured in constant 1993 prices, subject to adjustment where there has been a change in the

Year of Base Prices. Using adjusted Base Case GDP figures to determine Base Case GDP

Growth is essential to maintaining that relationship when the Year of Base Prices changes.

                                                 II.

 BECAUSE INDEC FAILED TO PUBLISH A NECESSARY INPUT TO ADJUST BASE
     CASE GDP, PLAINTIFF USED THE BEST AVAILABLE INDEC DATA

                 Argentina does not dispute that, in order to make the calculations for Reference

Year 2013, the Global Security requires that the Base Case GDP figures in the Global Security

be multiplied by an adjustment factor, the numerator of which is Actual Real GDP in the new

Year of Base Prices (2004), and the denominator of which is Actual Real GDP in the original

Year of Base Prices (1993). (Arg. Br. at 12, 18; Compl. ¶¶ 24-25; Ex. E Rows 11-15.)

                 Although INDEC published Actual Real GDP in constant 1993 prices for the first

three quarters of 2013, Argentina admits that INDEC failed to publish a full-year figure for 2013

Actual Real GDP by the Calculation Date. (Arg. Br. at 18.) Plaintiff used the EMAE Index data

(based on constant 1993 prices) to determine full-year Actual Real GDP for 2013 in constant

1993 prices because it was the best data published by INDEC (and available as of the Calculation


                                                 19
3445559.1
            Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 23 of 24



Date for 2013) for this purpose. Indeed, from 1993 to 2012, the EMAE Index exactly tracked

and correlated to full-year Actual Real GDP in constant 1993 prices. (Compl. ¶ 25, n.3; Ex. F.)

                 Argentina criticizes Plaintiff’s use of the EMAE Index because it is not Actual

Real GDP data and because it is “provisional” when initially published. (Arg. Br. at 19-20.)

However, INDEC published Actual Real GDP for the first three quarters of 2013, so the EMAE

Index data set forth in the complaint had been updated to conform to INDEC’s published Actual

Real GDP for three-fourths of 2013. (Compl. ¶ 25, n.3.) As for the fourth quarter, the EMAE

Index is reliable because updates and revisions to the EMAE Index since the issuance of the

GDP Warrants have usually been relatively small, and mostly upward. Upward revisions would

favor Plaintiff, and a downward revision of the magnitude necessary to change the outcome here

would have been unprecedented. 12 Of course, any debate or disagreement concerning the

reliability of the EMAE Index is beyond the proper scope of a motion addressed to the face of

the complaint.

                 Ultimately, the Republic had the power to ensure that INDEC continued to

publish the Actual Real GDP data in constant 1993 prices required by the Global Security.

Argentina cannot complain, unilaterally modify the terms of the Global Security, or seek relief

from its contractual obligations because a part of its own government failed to perform as

required by the contract.


12
   The EMAE Index data published by INDEC showed real GDP growth in the fourth quarter of
2013 of positive 2.701%. To change the outcome here, i.e., for Actual Real GDP Growth to be
less than Base Case GDP Growth, INDEC would have had to downwardly revise fourth quarter
results to show a contraction of economic activity of at least negative 3.852%—an overall
reduction of 6.553% from the figures available as of the Calculation Date. Since the GDP
Warrants were issued, INDEC has never (according to historical data published by INDEC)
made a revision to the EMAE Index in constant 1993 prices of that magnitude. In addition, the
Global Security required that calculations for Reference Year 2013 be made as of the Calculation
Date (November 1, 2014), so revisions subsequent to that date would be disregarded.


                                                 20
3445559.1
Case 1:19-cv-00351-LAP Document 18 Filed 06/03/19 Page 24 of 24
